Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein there was presented and necessarily passed upon the following question under the Constitution of the United States, viz.: Whether appellant was deprived of due process under the Fourteenth Amendment to the Constitution of the United States. The Court of Appeals held that there was no violation of the Fourteenth Amendment to the Constitution of the United States. [See 30 N Y 2d 816.]